FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-4113
                 _____________________________

JALYN VIRGINIA BROWNWORTH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Phillip A. Pena, Judge.

                       September 20, 2019


PER CURIAM.

     Appellant challenges the revocation of her probation based on
her ostensible failure to attend a substance abuse evaluation. She
asserts the revocation was improperly based solely on hearsay
evidence. We agree and reverse.

     Appellant pled nolo contendere to grand theft and was
sentenced to 24 months of probation. Shortly after imposition of
sentence, an affidavit of violation of probation was filed, alleging
she had failed to undergo a required drug/alcohol evaluation. At
the revocation hearing, Appellant’s probation officer testified that
Appellant had been scheduled to attend an evaluation on July 20.
However, a prearranged meeting between Appellant and the
probation officer necessitated rescheduling the evaluation for July
27. The probation officer later contacted the evaluation facility
staff and was told that Appellant failed to attend the rescheduled
appointment.

     In deciding whether to revoke a defendant’s probation, the
trial court has broad discretion. Russell v. State, 982 So. 2d 642,
646 (Fla. 2008). The trial court must determine, by the greater
weight of the evidence, whether the facts and circumstances
demonstrate a willful and substantial violation. State v. Carter,
835 So. 2d 259, 261 (Fla. 2002); Junk v. State, 230 So. 3d 984, 965-
86 (Fla. 1st DCA 2017). Although hearsay is admissible to prove a
willful and substantial violation of probation, it may not serve as
the sole basis, and must be corroborated by nonhearsay evidence.
Russell, 982 So. 2d at 646.

      Here, the only presented evidence of Appellant’s failure to
attend the appointment was the probation officer’s hearsay
testimony relating to her telephone conversation with an
evaluation facility employee. No other nonhearsay evidence was
presented. Therefore, the trial court abused its discretion by
relying exclusively on uncorroborated hearsay evidence in support
of its revocation order.

     Accordingly, we reverse the revocation order and remand for
further proceedings.

    REVERSED and REMANDED.

RAY, C.J., MAKAR, J., and SHARRIT, MICHAEL S., ASSOCIATE
JUDGE, concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Megan Long, Assistant Public
Defender, Tallahassee, for Appellant.


                                 2
Ashley Moody, Attorney General, and Trisha Meggs Pate,
Assistant Attorney General, Tallahassee, for Appellee.




                          3